Filed 10/12/22 P. v. Nunally CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,

                    Plaintiff and Respondent,                                                  C092512

           v.                                                                      (Super. Ct. No. 12F07000)

    MICHAEL DUSHAWN NUNALLY,

                    Defendant and Appellant.




         Defendant Michael Dushawn Nunally was tried twice on the charge of first
degree murder of Kaster Tezino, with allegations of firearm use under Penal Code
section 12022.53, subdivisions (b), (c) and (d).1 The jury in the first trial convicted


1   Undesignated statutory references are to the Penal Code.

                                                             1
defendant of first degree murder but found the section 12022.53, subdivision (d) firearm
use allegation not true. The trial court granted defendant a new trial on grounds of juror
misconduct, and another panel of this Court affirmed the trial court’s order. (People v.
Nunally (Apr. 11, 2017, C075860) [nonpub. opn.] (Nunally).) Following retrial on the
same amended information, a jury convicted defendant of first degree murder and found
true allegations that he personally used a firearm, personally discharged a firearm, and
personally and intentionally discharged a firearm causing death. The trial court
sentenced defendant to an aggregate 50 years to life in prison.
       Defendant now contends (1) the double jeopardy guarantee and the doctrine of
collateral estoppel barred retrial of the firearm use allegations because the jury at his first
trial found the section 12022.53, subdivision (d) firearm use allegation not true (2) the
trial court should have granted his motion for a mistrial after a prosecution witness
testified about defendant’s incarceration in violation of an in limine order, and (3) the
trial court should not have instructed with CALCRIM No. 372, which allowed the jury to
infer consciousness of guilt from flight.
       We conclude (1) retrial of the firearm use allegations was barred under double
jeopardy principles, (2) the trial court did not abuse its discretion in denying defendant’s
motion for a mistrial, and (3) defendant forfeited his claim of instructional error, and his
counsel was not deficient in failing to object.
       We will reverse the denial of defendant’s motion to strike the firearm use
allegations, reverse the true findings on the section 12022.53, subdivision (b), (c) and (d)
firearm use allegations, and vacate the sentence on those allegations. We will affirm the
denial of defendant’s motion for mistrial and in all other respects affirm the judgment.
                                      BACKGROUND
       The following background is derived from evidence presented at defendant’s
second trial.



                                               2
       Margaret Kephart was working as a prostitute in September 2012. That month she
arranged a date with a man she knew as Sal. Sal’s true name was Kaster Tezino. Tezino
was on probation for transporting a minor over state lines for prostitution.
       According to Kephart, Tezino proposed to be her pimp. But Kephart said Tezino
attempted to rape and rob her at gunpoint, and she reported the incident to defendant.
She gave defendant a description of Tezino and identified Tezino in a photograph.
       Later that day, Tezino contacted Kephart and asked to meet with her. Defendant
told Kephart to arrange a meeting with Tezino at a restaurant and then at a motel, and
Kephart made the arrangements.
       Caesar Williams had known defendant since they were young. Defendant was
known as Money Mike. Williams testified he and defendant worked as pimps in
September 2012. Williams loaned defendant his Jaguar.
       Defendant, Williams, and a man named Mitchell went to the motel where Kephart
had arranged to meet Tezino. Defendant saw Tezino and made small talk with him. As
Tezino turned to walk away, defendant pulled out a gun and fatally shot him. Williams
and defendant fled together.
       After the shooting, defendant asked Williams to get rid of a .40 caliber-
semiautomatic gun and his clothes. Defendant and Williams also switched cars.
Defendant later drove Kephart to Williams’s apartment and asked Williams to watch her.
Kephart testified defendant told her Tezino was dead and instructed her to “stay low,” not
use her phone, and to say nothing if the police interviewed her.
       Williams was charged with murder along with defendant. After about nine
months in custody, he cooperated with law enforcement, pleaded to being an accessory
after the fact, and was granted probation with time served. He admitted helping
defendant after the shooting, but denied shooting Tezino. Kephart and Williams testified
for the People at the trial. Defendant did not testify.



                                              3
       The jury convicted defendant of first degree murder and found true allegations that
he personally used a firearm, personally discharged a firearm, and personally and
intentionally discharged a firearm causing death. The trial court imposed an aggregate
prison term of 50 years to life. It imposed but stayed prison terms for the firearm
enhancements.
                                        DISCUSSION
                                               I
       Defendant contends the double jeopardy guarantee and the doctrine of collateral
estoppel barred retrial of the firearm use allegations because the jury at his first trial
found the firearm use allegations not true.
                                               A
       At defendant’s first trial, the wrong cell phone was inadvertently and erroneously
produced at trial and admitted into evidence. During deliberations, the jury from the first
trial asked if it could consider the contents of the phone even if it had not been discussed
in court. Before the trial court could respond, the jury requested a charger for the phone.
The trial court directed the jury to render a decision based on the evidence presented at
trial, and if no evidence was presented regarding the content of the phone, the content
should not be considered. (Nunally, supra, C075860.)
       The jury found defendant guilty of first degree murder but found untrue the
section 12022.53, subdivision (d) allegation that defendant personally and intentionally
discharged a firearm causing death. The record before us does not contain verdicts on the
section 12022.53, subdivision (b) and (c) allegations that defendant personally used a
firearm and personally and intentionally discharged a firearm. However, given the
specific factual scenario of this case and defendant’s alleged actions, the jury necessarily
found those allegations not true in finding the subdivision (d) allegation not true, and the
People do not contend otherwise.



                                               4
       After the jury returned its verdicts, certain jurors informed counsel that they had
seen information on the cell phone. Defense counsel moved for a new trial asserting
juror misconduct. The trial court found that the jurors had viewed phone content relating
to defendant that was not admitted into evidence. The trial court concluded the process
was compromised and tainted and the prejudicial effect of the juror misconduct was not
overcome. It granted defendant’s motion for a new trial. On appeal from the trial court’s
order granting defendant a new trial, another panel of this Court found no abuse of
discretion. (Nunally, supra, C075860.)
       At the second trial, the People moved in limine to reinstate the firearm use
allegations that the first jury found not true, arguing that retrial on the allegations was not
barred because defendant moved for a new trial and the motion was granted. Defendant
moved in limine to strike the firearm use allegations, citing double jeopardy. The trial
court denied defendant’s motion.
                                               B
       “The principles of double jeopardy are of federal and state constitutional origin.
The Fifth Amendment of the United States Constitution provides that ‘[n]o person shall
. . . be subject for the same offence to be twice put in jeopardy of life or limb. . . .’
[Citation.] Similarly, the California Constitution provides that ‘[p]ersons may not twice
be put in jeopardy for the same offense. . . .’ ” (People v. Eroshevich (2014) 60 Cal.4th
583, 588.) In general, the constitutional protection against double jeopardy precludes
retrial for the same offense after a conviction or an acquittal. (Id. at p. 590.) A jury’s
not-true finding on an enhancement allegation bars retrial on the enhancement even if the
conviction on the substantive offense is reversed on appeal. (People v. Superior Court
(Marks) (1991) 1 Cal.4th 56, 78, fn. 22 [approving the defendant’s double jeopardy
objection to reprosecution on a firearm use allegation that the first jury found not true];
People v. Santamaria (1994) 8 Cal.4th 903, 913-914 [stating in dicta that the double
jeopardy clause and collateral estoppel would preclude the retrial of a weapon

                                                5
enhancement allegation the first jury found to be not true]; People v. Pettaway (1988)
206 Cal.App.3d 1312, 1331-1332 [concluding that under double jeopardy principles, the
defendant may not be retried on enhancement allegations that the first jury found in his
favor].)
       Based on the foregoing authorities, because the jury in the first trial found the
section 12022.53, subdivision (d) firearm use enhancement allegation not true, defendant
was entitled to the benefit of that determination notwithstanding the subsequent finding
by the trial court that the process in the first trial was prejudicially compromised and
tainted by juror misconduct. Defendant could not be retried on the firearm use
enhancement allegations, and the trial court should have granted defendant’s motion in
the second trial to strike the allegations.
       The Attorney General cites certain cases for the proposition that retrial of the
firearm use enhancement allegations was appropriate, but those cases are distinguishable
because they involved a defendant’s voluntary waiver relating to a prior conviction, not a
prior acquittal or prior untrue finding on an enhancement allegation. (See People v.
Eroshevich, supra, 60 Cal.4th at pp. 586, 591-592; Porter v. Superior Court (2009)
47 Cal.4th 125.)
       We will reverse the denial of defendant’s motion to strike the firearm use
allegations, reverse the true findings on the section 12022.53, subdivision (b), (c) and (d)
firearm use allegations, and vacate the sentence on those allegations.
                                              II
       Defendant next argues the trial court should have granted his motion for a mistrial
of the second trial after Williams testified about defendant’s incarceration in violation of
an in limine order. Defendant claims the testimony resulted in prejudice that was not
cured by the trial court’s admonition to the jury.




                                              6
                                              A
        During Williams’s direct examination testimony at the second trial, the prosecutor
asked if Williams hung out with defendant. Williams responded, “off and on, yes.”
When asked to explain what he meant, Williams said: “If he went to prison, that was
off.”
        Defendant’s trial counsel moved for a mistrial, explaining that Williams violated
the trial court’s in limine order not to testify that defendant had been incarcerated. The
prosecutor responded that he discussed the in limine motions with Williams and
Williams’s prior testimony did not mention defendant’s criminal history. The prosecutor
suggested striking Williams’s statement and admonishing the jury not to consider the
statement, arguing that Williams’s statement would not unduly prejudice defendant. But
defendant’s trial counsel urged that “the bell has been rung.” He said the jurors were
intelligent and even trained in the law and knew exactly what Williams meant.
        Defendant’s trial counsel said an admonition would be “ringing that bell again.”
He said he watched the jurors’ faces when Williams made the statement and saw
“immediate and responsive” recognition in the face of at least four jurors, and he believed
the prejudice was too great to overcome with a curative instruction.
        The trial court ruled that the reference to prison was brief, and no one intended to
bring out that testimony. It concluded that an admonition would cure the improper
testimony and detailed how he would instruct the jury. Defendant’s trial counsel elected
to have the trial court strike Williams’s statement and give the instruction the trial court
had proposed.
        The trial court admonished the jury as follows: “Please listen very carefully. It is
your duty to determine if the People have proved Defendant guilty beyond a reasonable
doubt. It is to determine if the facts in the case presented through witness testimony,
exhibits marked and moved into evidence, and anything else I tell you may consider as
evidence, reach that burden. [¶] You may not for any reason consider evidence which is

                                              7
stricken from the record. Your sworn duty is to not discuss or consider such evidence in
any way in arriving at your verdict. [¶] There were some answers stricken during the
testimony of Ms. Kephart, and you must not consider that information in any way in
reaching your verdict. [¶] I am also going to strike a statement made by Mr. Williams
regarding not seeing the Defendant due to incarceration. Is everybody clear on that?
You may not consider that information in any way in arriving at your verdict in this case.
You must not bring it up, discuss it or allow it to influence your decision in any way,
period. [¶] Just as I have instructed you may not consider penalty or punishment or the
Defendant’s current custodial status, you must not consider anything the Court strikes
from the record. [¶] Do you each understand this admonition?” The jury responded in
the affirmative. The trial court then asked, “Can you each assure me you can follow that
admonition?” The jury again responded in the affirmative. The trial court added, “Is
there anybody that is concerned about their ability to follow that admonition for any
reason?” The record indicates no concern was expressed.
                                              B
       A trial court should grant a motion for a mistrial when prejudice arising from
improper testimony cannot be cured by admonition and the defendant’s chances of
receiving a fair trial have been irreparably damaged. (People v. Jenkins (2000)
22 Cal.4th 900, 985-986; People v. Collins (2010) 49 Cal.4th 175, 198 .) Whether a
witness’s improper testimony is incurably prejudicial requires a nuanced, fact-based
analysis. (People v. Chatman (2006) 38 Cal.4th 344, 369-370.) A thorough and forceful
instruction to the jury may be adequate to prevent prejudice to the defendant. (People v.
Price (1991) 1 Cal.4th 324, 428.) Because it is in the best position to evaluate the impact
of a witness’s statement, the trial court is afforded broad discretion in judging the effect
of the statement. (See People v. Lucero (1988) 44 Cal.3d 1006, 1022.) Accordingly, a
motion for mistrial is directed to the sound discretion of the trial court. (Jenkins, at
p. 985.) We review the trial court’s ruling on a motion for a mistrial under the deferential

                                              8
abuse of discretion standard. (People v. Cox (2003) 30 Cal.4th 916, 953, disapproved on
another ground in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)
       Here, the trial court did not abuse its discretion in concluding that the curative
admonition it proposed would remedy any prejudice arising from Williams’s statement,
and that defendant’s right to a fair trial was not irreparably damaged by Williams’s
statement. The challenged statement was brief and equivocal. There was no other
mention of defendant’s incarceration. The trial court struck Williams’s statement about
incarceration and instructed the jury in a direct and thorough manner not to consider the
testimony by Williams in any way.
       Defendant says Williams’s improper testimony was too dramatic for the jury to
ignore. But the challenged statement was not more dramatic than the evidence that
defendant was a pimp, came up with the plan to lure Tezino to the motel, shot him, and
then told Kephart not to say anything to police.
       “A jury is presumed to have followed an admonition to disregard improper
evidence particularly where there is an absence of bad faith. [Citations.] It is only in the
exceptional case that ‘the improper subject matter is of such a character that its effect
. . . cannot be removed by the court’s admonitions.’ ” (People v. Allen (1978)
77 Cal.App.3d 924, 934-935.) After instructing the jury not to consider Williams’s
statement, the trial court asked the jurors multiple questions to confirm they understood
and would follow its instruction, and it received the jurors’ assurance they would heed
the instruction. The trial court’s admonition and follow-up questions to the jury were
adequate to cure any possible prejudice caused by Williams’s statement. (People v.
Valdez (2004) 32 Cal.4th 73, 122-123, 124-125 [witness’s fleeting references to jail and
the fact that the defendant was at Chino State Prison were not so prejudicial that a
curative instruction would not have mitigated any possible prejudice to the defendant];
People v. Price, supra, 1 Cal.4th at pp. 430-431 [prejudice in witness’s testimony relating



                                              9
to defendant’s incarceration was not incurable by admonition].) Nothing in the record
indicates the jurors disregarded the trial court’s clear instruction.
       Defendant claims the prosecutor’s failure to prevent Williams from testifying
about defendant’s criminal history was inexcusable. To the extent he is now alleging
prosecutorial misconduct, defendant forfeited the claim by failing to object on that
ground and in a timely manner at the trial and failing to request an admonition to the jury.
(People v. Collins, supra, 49 Cal.4th at p. 198.)
                                              III
       Defendant further asserts the trial court should not have instructed with
CALCRIM No. 372 in the second trial, thereby allowing the jury to infer consciousness
of guilt from flight. He claims the instruction discriminates against people of color who
have reasons for avoiding contact with law enforcement officers that are unrelated to
consciousness of guilt.
       If defendant believed the CALCRIM No. 372 instruction was incorrect or
improper, he had an obligation to object or request amplifying language. (People v. Lee
(2011) 51 Cal.4th 620, 638; People v. Nguyen (2015) 61 Cal.4th 1015, 1051.) He
forfeited his claim with regard to CALCRIM No. 372 because he did not object to the
instruction in the trial court or seek to modify the instruction.
       Defendant asserts, in the alternative, that his trial counsel was ineffective in failing
to object to the CALCRIM No. 372 instruction or failing to request proper instruction.
       To establish ineffective assistance of counsel, defendant must prove that his
(1) trial counsel’s representation was deficient because it fell below an objective standard
of reasonableness under prevailing professional norms, and (2) the deficiency resulted in
prejudice to defendant. (People v. Maury (2003) 30 Cal.4th 342, 389; Strickland v.
Washington (1984) 466 U.S. 668, 687 [80 L.Ed.2d 674].) If defendant makes an
insufficient showing on either of those components, his ineffective assistance claim fails.
(People v. Holt (1997) 15 Cal.4th 619, 703; Strickland, at p. 687.)

                                              10
       We review trial counsel’s performance with deferential scrutiny, indulging a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance and recognizing the many choices that attorneys make in handling
cases and the danger of second-guessing an attorney’s decisions. (People v. Maury,
supra, 30 Cal.4th at p. 389; Strickland v. Washington, supra, 466 U.S. at p. 689.) We
accord “great defense to counsel’s tactical choices.” (People v. Mickel (2016) 2 Cal.5th
181, 198.) “On direct appeal, a conviction will be reversed for ineffective assistance only
if (1) the record affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to provide one,
or (3) there simply could be no satisfactory explanation.” (People v. Mai (2013)
57 Cal.4th 986, 1009.)
       “ ‘A flight instruction is proper whenever evidence of the circumstances of [a]
defendant’s departure from the crime scene . . . logically permits an inference that his
movement was motivated by guilty knowledge.’ [Citation.]” (People v. Abilez (2007)
41 Cal.4th 472, 522; see People v. Mendoza (2000) 24 Cal.4th 130, 180 (Mendoza)
[concluding that reason and common sense support inferring consciousness of guilt from
evidence of flight immediately after commission of a crime and the permissive inference
does not violate due process].) There need only be some evidence that, if believed by the
jury, supports the inference of guilty knowledge. (People v. Alexander (2010) 49 Cal.4th
846, 921.) When the prosecutor is relying on evidence of flight as tending to show guilt,
a trial court must instruct the jury substantially as follows: “The flight of a person
immediately after the commission of a crime[] . . . is not sufficient in itself to establish
his guilt, but is a fact which, if proved, the jury may consider in deciding his guilt or
innocence. The weight to which such circumstance is entitled is a matter for the jury to
determine.” (§ 1127c; see Mendoza, at pp. 179-180.) No further instruction on the
subject of flight is required. (§ 1127c.)



                                              11
       The trial court instructed the jury pursuant to CALCRIM No. 372 in a manner
consistent with section 1127c. The instruction did not direct the jury to infer
consciousness of guilt from defendant’s flight. (Mendoza, supra, 24 Cal.4th at pp. 180-
181.) Rather, the jury was permitted to decide the meaning and importance of flight if it
determined that defendant fled the scene immediately after the shooting. Under the
instruction given, the jury could consider alternative explanations for defendant’s flight.
(See People v. Bradford (1997) 14 Cal.4th 1005, 1054-1055.) In addition, the jury was
instructed that it must decide what the facts were and whether a fact has been proved
based on all the evidence.
       Here, the evidence of the circumstances of defendant’s actions after the shooting
logically permitted an inference of guilty knowledge. Defendant’s trial counsel could
have rationally concluded there was no basis for objecting to the CALCRIM No. 372
instruction. (See People v. Jackson (1996) 13 Cal.4th 1164, 1224.) Finding no
deficiency, defendant’s claim of ineffective assistance lacks merit.
       Defendant further asserts the judgment should be reversed because the combined
effect of multiple errors resulted in prejudice.
       “[A] series of trial errors, though independently harmless, may in some
circumstances rise by accretion to the level of reversible and prejudicial error.”
(People v. Hill (1998) 17 Cal.4th 800, 844.) But defendant has not demonstrated a series
of trial errors or that he did not receive due process and a fair trial. Accordingly, the
claim of cumulative prejudice lacks merit.
                                       DISPOSITION
       The order denying defendant’s motion to strike the firearm use allegations is
reversed. The order denying defendant’s motion for mistrial is affirmed. The true
findings on the section 12022.53, subdivisions (b), (c), and (d) firearm use allegations are
reversed and the sentence on those allegations is vacated. The judgment is otherwise



                                              12
affirmed. The trial court is directed to prepare an amended abstract of judgment and to
forward a copy to the Department of Corrections and Rehabilitation.



                                                   /S/                      ,
                                                MAURO, J.



We concur:



    /S/                    ,
ROBIE, Acting P. J.



    /S/                    ,
DUARTE, J.




                                           13